Citation Nr: 0007035	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a compensable rating for residuals of a neck 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1985 to May 1997.

This appeal arises from a June 1997 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and 
assigned initial noncompensable ratings for low back pain 
with curvature of the spine, residuals of a right knee 
injury, and residuals of a neck injury.  The case was 
certified on appeal to the Board of Veterans' Appeals (Board) 
from the Chicago, Illinois, RO.  In February 1999, the Board 
remanded the case to the RO for additional development.  The 
case has now been returned to the Board for further 
consideration.

In February 1999 the Board also remanded the issues of 
entitlement to compensable ratings for a low back disorder 
and residuals of a right knee injury.  In a May 1999 rating 
decision, the RO granted a 10 percent rating for the low back 
disorder (recharacterized, based on a change in diagnosis, as 
a dorsal spine disorder) and also granted a 10 percent rating 
for the residuals of a right knee injury.  In his substantive 
appeal (VA Form 9), received in February 1998, the veteran 
specified that the benefit sought with respect to each of 
these disabilities was a 10 percent rating, thus expressly 
limiting his appeal to that extent.  Hence, claims for higher 
ratings for a dorsal spine disorder and for residuals of a 
right knee injury are no longer before the Board. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There were no objective findings on examination related 
to intervertebral disc syndrome of the cervical spine.

3.  The veteran has full motion of the cervical spine without 
pain or weakened movement to resistance; there is no 
objective evidence of any restriction of cervical spine 
function. 


CONCLUSION OF LAW

A compensable rating for residuals of a neck injury is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  When 
a veteran perfects an appeal as to the original assignment of 
a disability rating, his claim continues to be well grounded 
as long as the rating schedule provides a higher rating for 
the condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board also finds that all relevant evidence has 
been obtained, and that the record is fully developed.  
Accordingly, the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) is met.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities in 38 C.F.R. Part 4.  
Ratings are based on the average impairment of earning 
capacity in civilian occupations resulting from the 
disability.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where the Schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.
Pain on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Diagnostic 5290, for rating limitation of cervical spine 
motion, provides a 10 percent rating for slight, a 20 percent 
rating for moderate, and a 30 percent rating for severe 
limitation of cervical spine motion.  38 C.F.R. § 4.71a, Code 
5290.

Diagnostic Code 5293, entitled "Intervertebral disc 
syndrome," provides a noncompensable rating for 
postoperative or cured disc syndrome, a 10 percent rating for 
mild disc disease, a 20 percent rating for moderate disc 
syndrome with recurring attacks, and a 40 percent rating for 
severe disc syndrome with recurring attacks with little 
intermittent relief.  A 60 percent disability rating is 
warranted for pronounced manifestations with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

The April 1999 VA examination report notes that X-rays showed 
that there was mild loss of disc space.  Minimal degenerative 
disc disease of the cervical spine was diagnosed.  The 
veteran testified at his October 1998 hearing before the 
undersigned member of the Board that he had pain and muscle 
spasms in his neck.  However, the April 1995 examination 
report indicates that there was no pain on motion of the neck 
and there were no muscle spasms.  The report stated that 
there were no objective findings on examination.  In the 
absence of any objective evidence of symptoms associated with 
intervertebral disc syndrome, a compensable rating under Code 
5293 is not warranted.  As a layperson, the veteran is not 
competent to establish degree of disability by his own 
testimony.  38 C.F.R. §§ 4.7, 4.31, 4.71a, Code 5293.

The April 1999 VA examination report also does not show 
entitlement to a compensable rating under Code 5290.  The 
veteran could easily flex his neck to bring his chin to his 
sternum.  There were 30 degrees of extension; 45 degrees of 
lateral bending, bilaterally; and 60 degrees of rotation, 
bilaterally.  These findings reflect full motion of the 
cervical spine.  The veteran testified at his hearing that he 
had sharp pain with movement of his neck.  Pain on motion and 
use is productive of disability.  However, the examination 
report specifically indicates that all motion was without 
pain or weakened movement to resistance, and there was no 
evidence of lack of endurance or lack of coordination of the 
cervical spine.  The examination report specifically stated 
that there were no objective findings on examination.  
Accordingly, a compensable rating under Code 5290 likewise is 
not warranted.  

Inasmuch as the appeal in this case is from the original 
rating assigned for the disability at issue, consideration of 
"staged ratings" as outlined in Fenderson v. West, 12 Vet. 
App. 119 (1999) is indicated.  Review of the record does not 
reveal symptoms of the neck disorder that would warrant a 
compensable rating at any time during the appeal period, 
i.e., since May 1997.  Accordingly, a compensable rating on a 
"staged" basis is not warranted. 

The preponderance of the evidence is against the veteran's 
claim, and there is no reasonable doubt to resolve in his 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A compensable rating for residuals of a neck injury is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

